DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nagane et al.,  (US 20170352850) in view of  Woo et al., (EP 3091593)
Regarding claim 1, Nagane discloses a battery pack including a cell stacked body 2 formed by stacking a plurality of rectangular cells in the thickness direction, the plurality of cells 1 are stacked so that the stacking direction is the same as the thickness direction of each cell ([0056]-[0057]/ [0062]). Examiner notes the cells 1 have side surfaces.  The battery pack also includes metal made end plates 3 disposed at opposite ends of the cell stacked body 2 in the stacking direction of the cells 1 [0058]. 
Nagane further discloses the battery pack includes end plates 3 on the opposite end surfaces while end surface spacers 13 are sandwiched between cell stack body 2 and end plates 3.  The end spaces 13 are disposed between the cell stacked body 2 and end plates 3, and insulate end plates 3 from cell stacked body 2. Each end surface spacer 13 is made of insulating material and is formed in a thin plate shape or a sheet shape [0071]. Examiner notes the end spacers 13 read on the claimed pair of buffer pads and the end plate 3 reads on the claimed pair of side plates. Nagane further discloses a top cover 9 disposed on the front surface of the cells stacked body 2 [0115]. Nagane further discloses in the battery pack, a cooling plate (not illustrated) is disposed on the bottom surface of the cell stacked body [0098].  In end plate 3, first member 5 includes insertion holes 53 into which connection tools for fixing the battery pack to a base plate fixing the battery pack to the cooling plate (bottom,) to be disposed on the lower surface to be inserted [0097]. 
In claim 1, the phrase “a pair of sides plates coupled to both ends of the top plate and the bottom by clinching or fitting” includes process steps.  Process limitations add no patentable weight to a product claim unless applicant shows the process made the product different. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its 
 Notwithstanding, see figures 1 and 3 the end plate 3 is coupled to the cover 9 by fixing/fitting. 

    PNG
    media_image1.png
    613
    607
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    734
    529
    media_image2.png
    Greyscale

Nagane et al.
Nagane does not disclose the cell 1 is a pouch type battery cells.  Woo discloses a pouch-type secondary battery 100 includes a stacked type electrode assembly 30 and a battery case 40 [0006]. The battery case 20 includes a lower case 21 having a concave receiving part 23, in which the stacked type electrode assembly 30 is located, and an upper case 22 for covering the lower case 21 such that the stacked type electrode assembly 30 is received in the battery case 20 in a sealed state [0007]. Woo further discloses pouch type battery cell can be stacked with high integration, has high energy density per unit weight, can be manufactured at low cost, and can be easily modified [0004].
It would have been obvious to one having ordinary skill in the art to have the battery cells 1 of modified Nagane be a pouch type battery as taught in Woo in order to have easy stacking, low cost, high energy density and easy modification for the battery pack. (CLAIM 1)

    PNG
    media_image3.png
    477
    518
    media_image3.png
    Greyscale

Woo et al., Figure 1
Regarding claims 2 and 3, modified Nagane discloses all of the limitations as set forth above in claim 1. Nagane further discloses in the end plate 3, first member 5 includes cross through holes 52 [0097]. Nagane further discloses in the end plate 3, first member 5 includes fitting recess 56 [0092], see also figures 8 and 10.  Examiner notes the through holes 52 and recess 56 reads on the claimed bead portion. See figure 2, modified Nagane discloses each of the pair of buffer pads (end spacers 13) has one surface with a shape corresponding to the bead portion (CLAIM 2).   Examiner notes the recess 56 reads on the claimed first bead portion and the through holes 52 reads on the claimed second bead portion.  See figures 8 and 10, the first bead portion 56 is provided at a center region of the side plate 3. The second bead portion through holes 52 is separately provided at a left side region and a right side region of the side plate 3 with respect to the first bead portion 56. The second bead portion 52 has a smaller area and a smaller depth than the first bead portion 56.  (CLAIM 3)

    PNG
    media_image4.png
    583
    533
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    549
    550
    media_image5.png
    Greyscale

.
Claims 4-6  are rejected under 35 U.S.C. 103 as being unpatentable over Nagane et al.,  (US 20170352850), further in view of  Woo et al., (EP 3091593), as applied to claim 1 above, and further in view of  Kim et al., (US 20130052516 provided on IDS  11/06/2019).
Regarding claims 4, modified Nagane discloses all of the limitations as set forth above in claim 1. Modified Nagane further discloses in figure 2, the top cover 9 includes a horizontal portion forming a horizontal surface and vertical portions bent vertically at both sides of the horizontal portion. Nagane does not disclose the bottom plate includes a horizontal portion forming a horizontal surface and vertical portions bent vertically at both sides of the horizontal portion. 
Kim discloses battery module 100 includes a plurality of battery cells 10, a pair of end plates 110, 120 and top plate 130, bottom plate 140 and the battery module further includes reinforcement member 160 (Kim:[0039]).  The bottom plate 140 may include a bottom flange units 140a disposed to face the lower surfaces of the battery cells 10, and a bottom flange units 140b bent from sides of the bottom base unit 140a to the side surfaces of the battery cells 10 (Kim:[0044]). Examiner notes the 140a reads on the claimed horizontal portion forming a horizontal surface. Examiner notes the bottom flange units 140b reads on the claimed vertically portions bent vertically at both sides of the horizontal portion.  Kim further discloses the top plate 130 may include a top base unit 130a disposed to face the upper surfaces of the battery cells 10, and top flange units 130b bent from sides of the top base unit 130a to the side surfaces of the battery cells 10 (Kim:[0044]). Examiner notes the 130a reads on the claimed horizontal portion forming a horizontal surface. Examiner notes the bottom flange units 143b reads on the claimed vertically portions bent vertically at both sides of the horizontal portion.  
It would have been obvious to one having ordinary skill in the art to have the bottom plate of modified Nagane have a horizontal portion forming a horizontal surface and vertical portions bent vertically at both sides of the horizontal portion as shown in Kim in order to further secure the battery pack and to prevent the battery from being damaged due to impact. 
Modified Nagane further discloses, see figure 6 in end plate 3 (side plates) including second member 6, has  reinforcing ribs 61 that includes reinforcing ribs 61A at the top ends  and reinforcing ribs 61B at the bottom ends.  Reinforcing ribs 61A and 61B reads on the claimed edge region of the side plates. 
Modified Nagane does not disclose the top end and bottom end edge regions (61A and 61B) of the pair of side plates (end plates 3) are coupled to the vertical portions of the top plate  and the vertical portion of the bottom plate by clinching respectively.  However, Kim discloses in figures 1 and 2, the top end and bottom end edge portions of the side plates 110 and 120 are coupled to the vertical portion (130b) of the top plate (130) and the vertical portion (140b) of the bottom plate (140). 
 It would have been obvious to one having ordinary skill in the art to have the top end and bottom end edge regions (61A and 61B) of the pair of side plates (end plates 3) of modified Nagane be coupled to the vertical portions of the top plate and the vertical portion of the bottom plate as shown by Kim in order further secure the battery pack and to prevent the battery from being damaged due to impact. 
In claim 4, the phrase “are coupled to the vertical portion of the top plate and the vertical portion of the bottom plate by clinching, respectively” includes process steps.  Process limitations add no patentable weight to a product claim unless applicant shows the process made the product different. "[E]ven though product-by-process claims are limited by and defined by (CLAIM 4)

    PNG
    media_image6.png
    699
    721
    media_image6.png
    Greyscale

Nagane et al.
Regarding claim 5, modified Nagane discloses all of the limitations as set forth above in claim 4.  Modified Nagane does not disclose each of the pair of side plates have clinching protrusions protruding at the edge region of the top end and the edge region of the bottom end.  
Kim discloses the pair of end plates 110,120 may include fixation holes 111,112, 121, 122 in portion contacted with one end and an opposite end of the top plate 130 and bottom plate 140. In addition, in the top plate 130 and the bottom plate 140, portions corresponding to the fixation holes 112, 122 and the fixation holes 111,121, respectively, may be provided with fixation grooves 131 and 141 (Kim:[0054]). The fixation holes 111, 112, 121, 121, 122 and the fixing grooves 131, 141 may be fixed by fixation members 20, 30. That is, since the fixation members 20, 30 are fixed through the fixation holes 111, 112, 121, 122 and the fixation  grooves 131, 141, a coupling force between the pair of end plates 110, 120 and the top and bottom plates 130,140 may be improved (Kim:[0055]), see also figures 1 and 2.  
It is well within the artisan’s skill to place protrusions and holes in different shapes, sizes and positions across battery pack and battery pack components in order to improve the security of the battery cells.  It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
It would have been obvious to one having ordinary skill in the art to have each of the pair of side plates (end plates 3) of modified Nagane have clinching protrusions protruding at the edge region of the top end and the edge region of the bottom end as taught by Kim in order to improve the coupling force between the side plates and bottom and top plates. 
It would have been obvious to one having ordinary skill in the art to have the top plate (cover 9) and the bottom plate (cooling plate not illustrated) of modified Nagane each have clinching holes formed at the vertical portions coupled with the clinching protrusions by fitting, (CLAIM 5)
Regarding claim 6, modified Nagane discloses all of the limitations as set forth above in claim 4. Modified Nagane does not disclose the edge region of the top end and the edge region of the bottom end of each of the pair of side plates are disposed to overlap at an inner side of the vertical portion of the top plate and the vertical portion of the bottom plate, respectively.  However, Kim discloses see figures 1 and 2 the edge region of the top end and the edge region of the bottom end of each of the pair of side plates (110/120) are disposed to overlap at an inner side of the vertical portion of the top plate (130) and the vertical portion of the bottom plate (140), respectively.  
It would have been obvious to one having ordinary skill in the art to have the edge region of the top end and the edge region of the bottom end of each of the pair of side plates (3) of modified Nagane be disposed to overlap at an inner side of the vertical portion of the top plate (9) and the vertical portion of the bottom plate (cooling plate (not illustrated)), vertical portion taught by Kim ) in order to improve the coupling force of the side plates and the top and bottom (CLAIM 6)
    PNG
    media_image7.png
    667
    604
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    707
    526
    media_image8.png
    Greyscale
Kim et al.

    PNG
    media_image9.png
    657
    561
    media_image9.png
    Greyscale
Nagane et al.
Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Nagane et al.,  (US 20170352850), and further in view of  Woo et al., (EP 3091593),  as applied to claim 1 above, and further in view of  Aizawa et al., (US 2018/0151859). 
Regarding claims 7 and 9, modified Nagane discloses all of the limitations as set forth above in claim 1. Modified Nagane further discloses a metal made bus bar 14 connected to positive and negative electrode terminals 11 of the adjacent cells 1, and bus bar 14 interconnects the plurality of cells 11 in series (Nagane:[0065]). Bus bars 14 includes a connection portion to be connected to electrode terminals 11, by inserting electrode terminals 11 into the connection portion (Nagane:[0066]).  The battery pack includes an insulating cover 8 disposed on the upper surface of the cell stacked body, the edges of the insulating cover 8 are open and electrode terminals 11 are 4 exposed through the openings (Nagane:[0069]).  See  in figure 2 where electrodes 11 are protruding. Examiner notes the insulating cover 8 reads on the claimed sensing housing.  See 

    PNG
    media_image10.png
    623
    613
    media_image10.png
    Greyscale

Nagane et al.
Modified Nagane does not disclose the sensing housing includes a plurality of sensing housing parts that are detachable from each other and successively assembled in one direction.  Aizawa discloses a battery module 1 that includes a battery cell stack 3 having a plurality of square battery cells 2 stackingly arranged (Aizawa:[0027]). The battery stack 2 is securely bound by a pair of end plates 4 (Aizawa:[0027]). Aizawa further discloses a  bus bar holders 6  are separately provided in a pair, and houses bus bars 16 for conductively connecting adjacent (CLAIM 9)  
Aizawa further discloses the bus bar holder has a bottom surface provided with an opening portion, and when the bus bar holder is mounted to a cell holder 21, the positive electrode external terminal 13A or the negative electrode external terminal 13B inserted in the opening can be exposed in the bus bar holder 6 (Aizawa:[0044]). In Aizawa figures 2, 7 and 13, the sensing housing  ( bus bar holder 6) includes a plurality of sensing housing parts that are detachable from each other and successively assembled in one direction.  
   It would have been obvious to one having ordinary skill in the art to replace the  insulating cover 8 (sensing housing) of Modified Nagane  with the bus bar holder 6 of  Aizawa in order to further insulate the terminals  and bus bars and to also further secure the bus bars to the cells  and terminals.
Therefore modified Nagane further discloses the sensing housing (bus bar holder 6) includes a plurality of sensing housing parts that are detachable from each other and successively assembled in one direction.  (CLAIM 7)
In claim 9, the phrase “sensing housing parts has a convex protrusion and a concave groove corresponding to each other and are mutually assembled by fitting in a block coupling manner” includes process steps. Process limitations add no patentable weight to a product claim unless applicant shows the process made the product different. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113.I  (CLAIM 9)

    PNG
    media_image11.png
    667
    851
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    616
    811
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    626
    864
    media_image13.png
    Greyscale


Regarding 8, modified Nagane discloses all of the limitations as set forth above in claim 7. Modified Nagane does not disclose the plurality of sensing housing are provided in a number corresponding to a number of pouch type battery cells.  However, the duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP  2144.04.VI.B, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  
It would have been obvious to one having ordinary skill in the art to have the battery pack of modified Nagane include a plurality of sensing housing parts provided in a number corresponding to a number of pouch type cells. (CLAIM 8)  
Regarding claim 10, modified Nagane discloses all of the limitations as set forth above in claim 7. Modified Nagane further discloses  in figures 1 and 3, the sensing housing (cover 8) is fit into one side end of each of the pair of side plates 3  and the sensing housing 8 is supported by the pair of side plates 3 to be spaced apart from the plurality of pouch type battery cells 11 by a predetermined distance. (CLAIM 10)
Regarding claim 11, modified Nagane discloses all of the limitations as set forth above in claim 7. Modified Nagane further discloses bus bars 14 includes a connection portion to be 
Nagane does not disclose a terminal bending portion bent from one end of the plate portion.  Aizawa discloses see figure 2 the bus bar 16 has a plate portion and terminal bending portion bent from one end of the plate portion.    
It would have been obvious to one having ordinary skill in the art to add the terminal bending portion if Aizawa to the bus bar of modified Nagane in order to further insulate the terminal see figure 1, the terminal bending portion cover the terminals. 
Modified  Nagane discloses the sensing housing (bus bar holder taught by Aizawa) has a slot forming an inner space for accommodating the terminal bending portion, in figure 13 the bus bar holder 6 has a slot forming an inner space for accommodating the terminal bending portion.  
In claim 11, the phrase “the slit and slot being formed by assembling a first sensing housing part and a second sensing housing part” includes process steps. Process limitations add no patentable weight to a product claim unless applicant shows the process made the product different. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the (CLAIM 11)

    PNG
    media_image14.png
    847
    612
    media_image14.png
    Greyscale

Regarding claim 12, modified Nagane discloses all of the limitations as set forth above in claim 11. Modified Nagane does not disclose the sensing assembly includes a voltage sensing receptacle terminal inserted into the slot and provided to be electrically connectable to the terminal bending portion of the bus bar. Aizawa further discloses a circuit board 8 having a voltage detection circuit (Aizawa:[0028]), the circuit board 8 is locked to a pair of bus bar holders 6, and the circuit board is mounted to the bus bar holders (Aizawa:[0050]). 
It would have been obvious to one having ordinary skill in the art to add the circuit board including the voltage detection circuit to the sensing assembly of modified Nagane in order to detect the voltage of the battery in an effort to aid in a battery with excellent charge and discharge characteristics. 
Modified Nagane does not disclose the voltage sensing receptacle terminal is inserted into the slot and provided to be electrically connectable to the terminal bending portion of the bus bar. However it is well within the artisan’s skill to place the voltage sensing circuit in different shapes, sizes and positions across battery pack and battery pack components in order to improve the security of the battery cells and the voltage sensing circuit.   It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
It would have been obvious to one having ordinary skill in the art to have the voltage sensing circuit (taught by Aizawa) inserted into the slot and provided to be electrically connectable to the terminal bending portion of the bus bar in order to improve the security of the battery cells and the voltage sensing circuit.  (CLAIM 12) 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over  Nagane et al.,  (US 20170352850), further in view of  Woo et al., (EP 3091593),  further in view of  Aizawa et al., , as applied to claim 11 above, and further in view of  Shimizu et al., (US 20190081292).
Regarding claim 13, modified Nagane discloses all of the limitations as set forth above in claim 11. Modified Nagane does not disclose a nut is accommodated in any one of the slots provided in the sensing housing, and the sensing housing further includes an eternal power connection member fixed by a bolt fastened to the nut.  Shimizu discloses a battery pack includes a casing 11, a plurality of battery cells 12. The casing houses the battery cells, the battery cells 12 are electrically connected to each other with the plurality of conductive members 13. The electric power of the battery pack can be output to external connectors 100 via the conductive members 14 and the connectors 15A and 15B (Shimizu:[0026]).  The connectors 15A and 15B may be generally referred to as connectors 15 (Shimizu:[0036]). The connectors 15 are an example of a first connector, the external connectors 100 are an example of a second connector (Shimizu:[0026]).  The connector 15 and the external connector 100 are fitted to each other, and is arranged in opening 15c (Shimizu:[0055]).  Examiner notes the external connector 100 and connector 15 reads on the claimed eternal power connection member. 
Shimizu further discloses the connectors 15A and 15B are joined to the intermediate member 42 (sensing housing) with fasteners 46 such as screws (Shimizu:[0050]). Shimizu further discloses the  connectors 15 is arranged in an offset  Y direction so that the cables of the  external connectors does not interfere with the nuts 51 and bolts 102 screwed into the nuts 51 (Shimizu:[0074]), see figures 3, 6 and 8. 
It would have been obvious to one having ordinary skill in the art to add the bolts and screws/nuts and external power connection member taught by Shimizu to the sensing assembly of 
Modified Nagane does not disclose a nut is accommodating in the any one of the slots provided in the sensing housing. However, it is well within the artisan’s skill to place nuts in different shapes, sizes and positions across battery pack and battery pack components in order to improve the security of the battery cells and its components.  It has been held that rearrangement of essential working parts of a device is prima facie obvious. (CLAIM 13)

    PNG
    media_image15.png
    587
    588
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    708
    688
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    708
    640
    media_image17.png
    Greyscale

Shimizu et al., 
Claim 14  is  rejected under 35 U.S.C. 103 as being unpatentable over  Nagane et al.,  (US 20170352850), and further in view of  Woo et al., (EP 3091593),  as applied to claim 1 above, and further in view of  Kim et al., (US 20130052516 provided on IDS  11/06/2019), and further in view of  Shimizu et al., (US 20190081292).
Regarding claim 14, modified Nagane discloses all of the limitations as set forth above in claim 1. Modified Nagane further discloses see figure 2, the top cover 9 includes a horizontal portion forming a horizontal surface and vertical portions bent vertically at both sides of the  
Kim discloses battery module 100 includes a plurality of battery cells 10, a pair of end plates 110, 120 and top plate 130, bottom plate 140 and the battery module further includes reinforcement member 160 (Kim:[0039]).  The bottom plate 140 may include a bottom flange units 140a disposed to face the lower surfaces of the battery cells 10, and a bottom flange units 140b bent from sides of the bottom base unit 140a to the side surfaces of the battery cells 10 (Kim:[0044]). Examiner notes the 140a reads on the claimed horizontal portion forming a horizontal surface. Examiner notes the bottom flange units 140b reads on the claimed vertically portions bent vertically at both sides of the horizontal portion.  Kim further discloses the top plate 130 may include a top base unit 130a disposed to face the upper surfaces of the battery cells 10, and top flange units 130b bent from sides of the top base unit 130a to the side surfaces of the battery cells 10 (Kim:[0044]). Examiner notes the 130a reads on the claimed horizontal portion forming a horizontal surface. Examiner notes the bottom flange units 143b reads on the claimed vertically portions bent vertically at both sides of the horizontal portion.  
It would have been obvious to one having ordinary skill in the art to have the bottom plate of modified Nagane have a horizontal portion forming a horizontal surface and vertical portions bent vertically at both sides of the horizontal portion as shown in Kim in order to further secure the battery pack and to prevent the battery cells from being damaged due to impact. 
Modified Nagane further discloses, see figure 5 in end plate 3 (side plates) including first member 5 and second member 6, has an edge region of a top end and an edge region of a bottom 
Modified Nagane does not disclose each the top plate (9) and the bottom plate (140 taught by Kim) has insert portions bent at ends of the vertical portions. Shimizu discloses a battery pack includes a casing 11, a plurality of battery cells 12. The casing houses the battery cells, the battery cells 12 are electrically connected to each other with the plurality of conductive members 13 (Shimizu:[0026]).  The casing has a bottom wall 11a, end walls 11b and 11c, side walls 11d and 11e, a top wall 11f (Shimizu:[0033]). The casing 11 is formed as an assembly of two or more members, specifically, a housing 41, and a lid member 43 (Shimizu:[0043]), the lid member includes top wall 11f (Shimizu:[0046]).  The lid members include coupling 45 (Shimizu:[0047]), see also figure 7. Examiner notes the coupling 45 reads on the claimed insert portions bent at the ends of the vertical portions toward the cell assembly. 
 It would have been obvious to one having ordinary skill in the art to add the coupling 45 taught by Shimizu to the top plate (cover 9) and the bottom plate (140 taught by Kim) of modified Nagane, so that insert portion is fit therein to the side plates (end plates 3), in order to further secure the battery pack and its components and to prevent the battery cells from being damaged due to impact. (CLAIM 14)
Regarding claim 15, modified Nagane discloses all of the limitations as set forth above in claim 1. Modified Nagane discloses end surface spacers 13 are sandwiched between cell stack body 2 and end plates 3.  The end spaces 13 are disposed between the cell stacked body 2 and end plates 3, and insulate end plates 3 from cell stacked body 2. Each end surface spacer 13 is made of insulating material and is formed in a thin plate shape or a sheet shape (Nagane: [0071). Modified Nagane does not disclose each of the buffer pads (end spacer 13) has a thickness determined by 
In an effort optimize the end surface spacer 13 (buffer pads) it would have been obvious to one having ordinary skill in the art to arrive at the claimed thickness determined by the equation T=A/2 + B in order to good insulation to the battery cells and to reduce the stress that may be exerted on the battery cells during operations. (CLAIM 15)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/NIARA TRANT/
Examiner, Art Unit 1722            

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722